IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-516-CV 



J. C. LABENSKI,


	APPELLANT

vs.



FINANCIAL COMMERCIAL CORPORATION,

	APPELLEE


 

FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL

DISTRICT


NO. 88-297-C, HONORABLE JOHN R. CARTER, JUDGE PRESIDING
 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1992).  If the
appellant fails to file his brief within the prescribed time, the appellate court may dismiss the
appeal for want of prosecution, unless the appellant shows a reasonable explanation for failing to
file the brief and the appellee has not suffered material injury.  Tex. R. App. P. Ann. 74(l)(1)
(Pamph. 1992).
	The transcript in this cause was filed on November 22, 1991, and the statement of
facts was filed on December 27, 1991.  Accordingly, appellant's brief was due thirty days later,
on January 27, 1992.  Appellant has not filed his brief.  Moreover, appellant has not filed a
motion for extension of time showing a reasonable explanation for his omission.  See Tex. R.
App. P. Ann. 74(n) (Pamph. 1992).  Accordingly, we dismiss this appeal for want of prosecution. 
See Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd w.o.j.).

[Before Justices Powers, Jones and Kidd]
Dismissed for Want of Prosecution
Filed:   March 18, 1992
[Do Not Publish]